Title: To John Adams from the Comte de Vergennes, 29 July 1780
From: Vergennes, Charles Gravier, Comte de
To: Adams, John


       
        A Versailles le 29. Juillet 1780
       
       J’ai reçû, Monsieur, la lettre que vous m’avez fait l’honneur de m’écrire le 27. de ce mois. Lorsque j’ai pris sur moi de vous donner une marque de confiance en vous instruisant de la destination de Mrs. de Ternay et de Rochambeau, je ne m’attendois pas à la discussion à la quelle vous avez crû devoir vous livrer sur un passage de ma lettre du 25. de ce mois: Pour en éviter de nouvelles de ce genre, je crois devoir vous prévenir que M. Francklin étant seul accrédité auprès du Roi de la part des Etats-unis, c’est avec lui privativement que je dois et puis traiter des matières qui les concernent, et particulièrement celle qui fait l’objet de vos observations.
       Au surplus, Monsieur, je crois devoir vous faire remarquer que le passage de ma lettre sur lequel vous avez crû devoir étendre vos réfléxions, n’est relatif qu’à l’envoi de l’Escadre commandée par M. le Chev. de Ternay, et qu’il n’a eû d’autre objet que de vous convaincre que le Roi n’a pas eu besoin de vos sollicitations pour s’occuper des intérêts des Etats-unis.
       
        De Vergennes
       
       
        J’ai l’honneur d’être très parfaitement, Monsieur, votre très humble et très obéissant serviteur
       
      